 

Exhibit 10.22

 

  [g201503181738217136619.jpg]

Commercial Note

Florida

 

Borrower:   Health Plan Intermediaries Holdings, LLC

Date:  December 15, 2014

Borrower’s Address:  15438 N. Florida Avenue, Suite 201, Tampa, Florida
33613-1223

Loan Amount:  Fifteen Million and No/100 Dollars ($15,000,000.00)

Account Number:

 

Note Number:

 

Officer: Jordan K. Young

For value received, the borrower(s) named above, whether one or more (the
“Borrower”), jointly and severally promise to pay to the order of SunTrust Bank,
a Georgia banking corporation (“SunTrust”) at any of its offices, or at such
place as SunTrust may in writing designate, without offset in U.S. Dollars in
immediately available funds, the Loan Amount shown above, or the total of all
amounts advanced under this commercial note and any modifications, renewals,
extensions or replacements thereof (this “Note”)  if less than the full Loan
Amount is advanced, plus interest and any other amounts due, upon the terms
specified below.

Note TypeRepayment Terms

 

Revolving

Master

This is an open end revolving line of credit.  Borrower  may borrow, repay, and
re-borrower an aggregate principal amount up to the Loan Amount outstanding at
any one time.

 

 

Borrowing

Note With Maturity Date

Principal is due and payable in full on the Maturity Date, but the Borrower
shall be liable for only so much of the Loan Amount as shall be equal to the
total amount advanced to the Borrower by SunTrust from time to time, less all
payments made by or for the Borrower and applied by SunTrust to principal.
 Advances under this Note shall be recorded and maintained by SunTrust in its
internal records and such records shall be conclusive of the principal and
interest owed by Borrower unless there is an error in such records.  Accrued
interest will be payable on the 15th day of each month beginning on January 15,
2015, with all unpaid accrued interest due and payable on the Maturity Date.

 

 

 

“Maturity Date” means December 15, 2017 or such date to which this Note may be
extended or renewed in the sole discretion of SunTrust by written notice from
SunTrust to Borrower.

Additional Terms And Conditions

This Note is governed by additional terms and conditions contained in an
Agreement to Commercial Note between the Borrower and SunTrust dated December
15, 2014 and any modifications, renewals, extensions or replacements thereof
(the “Agreement”).  In the event of a conflict between any term or condition
contained in this Note and in the Agreement, such term or condition of the
Agreement shall control.

Interest

Interest will accrue on an actual/360 basis (calculated on the actual number of
days elapsed over a year of 360 days). Interest shall accrue from the date of
disbursement on the unpaid balance and shall continue to accrue until this Note
is paid in full.

Subject to the above, interest per annum payable on this Note (the “Rate”) shall
be

The LIBOR Rate as defined on the attached Addendum A plus 1.95%.

Adjustments to the Rate shall be effective as of the Interest Rate Determination
Date.

The Rate shall not exceed 18% if the loan amount is $500,000.00 or less, or 24%
if the loan amount is over $500,000.00.

Collateral

To the extent permitted by law, the Borrower grants to SunTrust a security
interest in and a lien upon all deposits or investments maintained by the
Borrower with SunTrust and any affiliates thereof.

 

{30048034;1}Copies: 0

Distribution: Original-Collateral File; Copy-Borrower

630106 (03/14) (FL)  Attorney Prepared

Page 1 of 8

 

*106F*

 

--------------------------------------------------------------------------------

 

The collateral for this Note includes, but is not limited to, the following:

First lien position Uniform Commercial Code filing on all of Borrower's business
assets (No Landlord Lien Waiver is required).

All assets of Owner, American Service Insurance Agency, LLC, Health Insurance
Innovations, Inc., HealthPocket, Inc., Insurance Center for Excellence, LLC,
Secured Software Solutions LLC, Sunrise Group Marketing LLC and Sunrise Health
Plans LLC as more particularly described herein, and including but not limited
to, all Accounts,  Inventory, furniture, fixtures and Equipment, goods, deposit
accounts, instruments, documents, commercial tort claims, letter of credit
rights, investment property, chattel paper and General Intangibles (as all such
terms are used herein and in the Uniform Commercial Code). Without limiting the
foregoing the term “Collateral” shall include all of Owner’s rights, title and
interest in, to and under (i) any interest rate hedge agreement or other
derivative transaction agreement and (ii) any schedule or confirmation relating
to such interest rate hedge agreement or derivative transaction agreement.  The
term “Collateral” specifically excludes (i) all equity interests in a joint
venture known as Simple Insurance Leads, LLC; (ii) cash held on behalf of others
for third party insurance carriers, producers and discount benefit providers;
and (iii) rights under contracts or other agreements which are not assignable or
for which the counter-party will not give consent.

The proceeds of any Collateral may be applied against the liabilities of the
Borrower to SunTrust in such order as SunTrust deems proper.

Loan Purpose And Updated Financial Information Required

The Borrower warrants and represents that the loan evidenced by this Note is
being made solely for the purpose of acquiring or carrying on a business,
professional or commercial activity or acquiring real or personal property as an
investment (other than a personal investment) or for carrying on an investment
activity (other than a personal investment activity). The Borrower agrees to
provide to SunTrust updated financial information, including, but not limited
to, tax returns, current financial statements in form satisfactory to SunTrust,
as well as additional information, reports or schedules (financial or
otherwise), all as SunTrust may from time to time request.

Representations and Warranties

This Note has been duly executed and delivered by Borrower, constitutes
Borrower’s valid and legally binding obligations and is enforceable in
accordance with its terms against Borrower. The execution, delivery and
performance of this Note and the consummation of the transaction contemplated
will not, with or without the giving of notice or the lapse of time, (a) violate
any material law applicable to Borrower, (b) violate any judgment, writ,
injunction or order of any court or governmental body or officer applicable to
Borrower, (c) violate or result in the breach of any material agreement to which
Borrower is a party nor (d) violate Borrower’s charter or bylaws as applicable.
No consent, approval, license, permit or other authorization of any third party
or any governmental body or officer is required for the valid and lawful
execution and delivery of this Note.

Default, Acceleration And Setoff

An “event of default” shall occur hereunder upon the occurrence of any one or
more of the following events or conditions:

a.

the failure by any Obligor (as defined below) to pay when due, whether by
acceleration or otherwise, any amount owed under this Note;

b.

the occurrence of any non-monetary event of default under any agreement or loan
document executed in conjunction with this Note or the failure of any Obligor to
perform any non-monetary covenant, promise or obligation contained in this Note
or any other agreement to which any Obligor and SunTrust are parties (the “Loan
Documents” other than those specifically described as an “Event of Default” in
this Note), and with respect to such breach that by its nature can be cured,
such breach shall continue for a period of fifteen (15) days after receipt by
Borrower of notice from SunTrust, provided that the foregoing cure period shall
only be available once during each twelve (12) month period for each such
covenant, promise, or obligation;

c.

the  breach of any of any Obligor’s material representation or warranties
contained in this Note or any other agreement with SunTrust;

d.

the failure of any Obligor to pay when due a sum in excess of $50,000.00 owed to
any creditor other than SunTrust under a written agreement calling for the
payment of money;

e.

dissolution, liquidation, merger, consolidation, termination or suspension of
usual business of any Obligor other than a merger or consolidation between any
Obligor and any of its affiliates or subsidiaries provided that 30 days prior
written notice identifying the parties to the dissolution, merger, or
consolidation and the proposed date and survivor of the transaction is delivered
to SunTrust;

 

{30048034;1}630106 (03/14) (FL)

Page 2 of 8

 

 

--------------------------------------------------------------------------------

 

f.

the insolvency or inability to pay debts as they mature of any Obligor, the
application for the appointment of a receiver for any Obligor, the filing of a
petition or the commencement of a proceeding by or against any Obligor under any
provision of any applicable Bankruptcy Code or other insolvency law or statute,
or any assignment for the benefit of creditors by or against any Obligor;

g.

the filing of any petition or the commencement of any proceeding against an
Obligor by a third party for relief under any bankruptcy or insolvency law, or
any law relating to the relief of debtors, readjustment of indebtedness, debtor
reorganization, composition or extension of debt which is not dismissed within
60 days of filing or commencement;

h.

the entry of a judgment or the issuance or service of any attachment, levy or
garnishment against any Obligor or the property of any Obligor or the
repossession or seizure of property of any Obligor for a sum in excess of
$50,000.00 which is not satisfied, dismissed, dissolved, terminated, or replaced
with a bond within 60 days of such entry, issuance, service levy, repossession,
or seizure;

i.

a determination by SunTrust that a material adverse change in the financial
condition, operations, business or prospects of all Obligors, taken as a whole,
has occurred since the date of this Note which adverse change impairs the
ability of all Obligors, taken as a whole, to continue normal business
operations or to perform their obligations under the Loan Documents;

j.

any Obligor commits fraud or makes a material misrepresentation at any time in
connection with this Note or any Collateral;

k.

the sale or transfer by any Obligor of all or substantially all of such
Obligor’s assets other than in the ordinary course of business; or

l.

the termination of any guaranty of this Note by a guarantor; or

m.

Michael Kosloske ceases to be the Chief Executive Officer of Borrower.

SunTrust shall not be obligated to fund this Note or make any advance under this
Note if an event of default exists or would exist if such funding occurred or
such advance made.  Upon the occurrence of an event of default, SunTrust shall,
at its option, have the remedies provided herein and by any other agreement
between SunTrust and any Obligor or under applicable law, including without
limitation, declaring the entire outstanding principal balance, together with
all interest thereon and any other amounts due under this Note, to be due and
payable immediately without presentment, demand, protest, or notice of any kind,
except notice required by law.  Upon the occurrence of an event of default under
section g above, the entire outstanding principal balance, together with all
interest thereon and any other amounts due under this Note, shall automatically
become due and payable without presentment, demand, protest, or notice of any
kind except notice required by law, and SunTrust’s obligation to make advances
under this Note shall automatically terminate without notice or further action
by SunTrust. Upon the occurrence of an event of default, as of the date of such
event of default, SunTrust shall be entitled to interest on the unpaid balance
of this Note at the lesser of (a) the Rate plus 4.00% per annum or (b) the
maximum rate allowed by law (the “Default Rate”) until paid in full. To the
extent permitted by law, upon default SunTrust will have the right, in addition
to all other remedies provided herein, to set off the amount due under this Note
or due under any other obligation to SunTrust against any and all accounts,
whether checking or savings or otherwise, credits, money, stocks, bonds or other
security or property of any nature whatsoever on deposit with, held by, owed by,
or in the possession of, SunTrust to the credit of or for the account of any
Obligor, without notice to or consent by any Obligor. The remedies provided in
this Note and any other agreement between SunTrust and any Obligor and by
applicable law are cumulative and not exclusive of any other remedies provided
by law.

Late Charges And Other Authorized Fees And Charges

As used herein the term “Obligor” shall individually and collectively refer to
the Borrower and any person or entity that is primarily or secondarily liable on
this Note and any person or entity that has conveyed or may hereafter convey any
security interest or lien to SunTrust in any real or personal property to secure
payment of this Note.  If any portion of a payment is at least ten (10) days
past due, the Borrower agrees to pay a late charge of 5% of the amount which is
past due.  Unless prohibited by applicable law, the Borrower agrees to pay the
fee established by SunTrust from time to time for returned checks if a payment
is made on this Note with a check and the check is dishonored for any reason
after the second presentment.  In addition to any other amounts owed under the
terms of this Note, the Borrower agrees to pay those fees and charges disclosed
in  the attached Disbursements and Charges Summary which is incorporated in this
Note by reference and, as permitted by applicable law, the Borrower agrees to
pay the following: (a) all reasonable expenses, including, without limitation,
any and all reasonable costs incurred by SunTrust related to default, all court
costs and reasonable out-of-pocket collection expenses, whether suit be brought
or not, incurred in collecting this Note; (b) all reasonable costs incurred in
evaluating, preserving or disposing of any Collateral granted as security for
the payment of this Note, including the cost of any audits, appraisals,
appraisal updates, reappraisals or environmental inspections which SunTrust from
time to time in its sole discretion may deem necessary; (c) any premiums for
property insurance purchased on behalf of the Borrower or on behalf of the
owner(s) of any Collateral pursuant to any security instrument relating to any
Collateral; (d) any reasonable expenses or reasonable

 

{30048034;1}630106 (03/14) (FL)

Page 3 of 8

 

 

--------------------------------------------------------------------------------

 

costs incurred in defending any claim arising out of the execution of this Note
or the obligation which it evidences, or otherwise involving the employment by
SunTrust of attorneys with respect to this Note and the obligations it
evidences; and (e) any other charges permitted by applicable law. The Borrower
agrees to pay such amounts on demand or, at SunTrust’s option, such amounts may
be added to the unpaid balance of the Note and shall accrue interest at the
stated Rate. Upon the occurrence of an event of default, or after demand and
failure to pay if this Note is payable on demand, interest shall accrue at the
Default Rate.

Waivers

The Borrower and each other Obligor waive presentment, demand, protest, notice
of protest and notice of dishonor and waive all exemptions, whether homestead or
otherwise, as to the obligations evidenced by this Note and waive any discharge
or defenses based on suretyship or impairment of Collateral or of recourse. The
Borrower specifically waives his/her homestead rights under the laws and
Constitution of the State of Florida. The Borrower and each other Obligor waive
any rights to require SunTrust to proceed against any other Obligor or any
Collateral before proceeding against the Borrower or any of them, or any other
Obligor, and agree that without notice to any Obligor and without affecting any
Obligor’s liability, SunTrust, at any time or times, may grant extensions of the
time for payment or other indulgences to any Obligor or permit the renewal or
modification of this Note, or permit the substitution, exchange or release of
any Collateral for this Note and may add or release any Obligor primarily or
secondarily liable. The Borrower and each other Obligor agree that SunTrust may
apply all monies made available to it from any part of the proceeds of the
disposition of any Collateral or by exercise of the right of setoff either to
the obligations under this Note or to any other obligations of any Obligor to
SunTrust, as SunTrust may elect from time to time.

Waiver of Jury Trial

THE BORROWER AND SUNTRUST HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT
EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER
IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED HEREON OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE AND ANY OTHER DOCUMENT OR INSTRUMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS NOTE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR SUNTRUST ENTERING
INTO OR ACCEPTING THIS NOTE.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF SUNTRUST, NOR SUNTRUST’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUNTRUST WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

Patriot Act Notice

SunTrust hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 signed into law October 26, 2001),
SunTrust may be required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow SunTrust to identify the Borrower
in accordance with the Act.

Hold Harmless and Indemnification

Borrower hereby indemnifies and agrees to hold SunTrust and its officers,
directors, employees, agents and affiliates harmless from and against all
claims, damages, liabilities (including attorneys’ fees and legal expenses),
causes of action, actions, suits and other legal proceedings (collectively,
“Claims”) in any matter relating to or arising out of this Note or any loan
document executed in connection with this Note, or any act, event or transaction
related thereto or to the Collateral, except in the instance where such Claims
are the result of SunTrust's willful misconduct.  Borrower shall promptly
provide SunTrust with written notice of any such Claim.  Upon request of
SunTrust, Borrower shall defend SunTrust from such Claims, and pay the
attorneys’ fees, legal expenses and other costs incurred in connection
therewith, or in the alternative, SunTrust shall be entitled to employ its own
legal counsel to defend such Claims at Borrower’s sole expense.  

 

{30048034;1}630106 (03/14) (FL)

Page 4 of 8

 

 

--------------------------------------------------------------------------------

 

Miscellaneous

All amounts received by SunTrust shall be applied to expenses, late fees and
interest before principal or in any other order as determined by SunTrust, in it
sole discretion, as permitted by law.  Any provision of this Note which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Note. No amendment, modification, termination or waiver of any provision of
this Note, nor consent to any departure by the Borrower from any term of this
Note, shall in any event be effective unless it is in writing and signed by an
authorized officer of SunTrust, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  If the interest Rate is tied to an external index and the index becomes
unavailable during the term of this loan, SunTrust may, in its sole and absolute
discretion, designate a substitute index with notice to the Borrower. No failure
or delay on the part of SunTrust to exercise any right, power or remedy under
this Note shall be construed as a waiver of the right to exercise the same or
any other right at any time.  The captions of the paragraphs of this Note are
for convenience only and shall not be deeded to constitute a part hereof or used
in construing the intent of the parties.  All representations, warranties,
covenants and agreements contained herein or made in writing by Borrower in
connection herewith shall survive the execution and delivery of this Note and
any other agreement, document or writing relating to or arising out of any of
the foregoing.  All notices or communications given to Borrower pursuant to the
terms of this Note shall be in writing and may be given to Borrower at
Borrower’s address as stated below or at the top of this Note unless Borrower
notifies SunTrust in writing of a different address.  Unless otherwise
specifically provided herein to the contrary, such written notices and
communications shall be delivered by hand or overnight courier service, or
mailed by first class mail, postage prepaid, addressed to the Borrower at the
address referred to herein. Any written notice delivered by hand or by overnight
courier service shall be deemed given or received upon receipt. Any written
notice delivered by U.S. Mail shall be deemed given or received on the third
(3rd) business day after being deposited in the U.S. Mail. Notwithstanding any
provision of this Note or any loan document executed in connection with this
Note to the contrary, the Borrower and SunTrust intend that no provision of this
Note or any loan document executed in connection with this Note be interpreted,
construed, applied, or enforced in a way that will permit or require the payment
or collection of interest in excess of the highest rate of interest permitted to
be paid or collected by the laws of the jurisdiction indicated below, or federal
law if federal law preempts the law of such jurisdiction with respect to this
transaction (the “Maximum Permitted Rate”).  If, however, any such provision is
so interpreted, construed, applied, or enforced, Borrower and SunTrust intend
(a) that such provision automatically shall be deemed revised so as to require
payment only of interest at the Maximum Permitted Rate; and (b) if interest
payments in excess of the Maximum Permitted Rate have been received, that the
amount of such excess shall be deemed credited retroactively in reduction of the
then-outstanding principal amount of this obligation, together with interest at
the Maximum Permitted Rate. In connection with all calculations to determine the
Maximum Permitted Rate, the Borrower and SunTrust intend  a that all charges be
excluded to the extent they are properly excludable under the usury laws of such
jurisdiction or the United States, as they from time to time are determined to
apply to this obligation; and  (b) that all charges that may be spread in the
manner  provided by statute of the jurisdiction indicated or any similar law, be
so spread.

Liability, Successors And Assigns And Choice Of Law

Each Borrower shall be jointly and severally obligated and liable on this Note.
This Note shall apply to and bind each of the Borrower’s heirs, personal
representatives, successors and permitted assigns and shall inure to the benefit
of SunTrust, its successors and assigns. Notwithstanding the foregoing, Borrower
shall not assign Borrower’s rights or obligations under this Note without
SunTrust’s prior written consent. This Note shall be governed by applicable
federal law and the internal laws of the state of Florida. The Borrower agrees
that certain material events and occurrences relating to this Note bear a
reasonable relationship to the laws of Florida and the validity, terms,
performance and enforcement of this Note shall be governed by the internal laws
of Florida which are applicable to agreements which are negotiated, executed,
delivered and performed solely in Florida.  Unless applicable law provides
otherwise, in the event of any legal proceeding arising out of or related to
this Note, Borrower consents to the jurisdiction and venue of any court located
in the state of Florida.

Documentary and Intangible Taxes

In the event that any intangible tax or documentary stamp tax is due from
SunTrust to any state or other governmental agency or authority because of the
execution or holding of this Note, the Borrower shall, upon demand, reimburse
SunTrust for any such tax paid.

Documentary Stamp Tax Statement: This Commercial Note is not secured by real
property situated in the State of Florida.  Pursuant to Section 201.08(D)(a),
the Florida documentary stamp tax on this Commercial Note is limited to
$2,450.00, which sum is being paid directly to the Florida Department of
Revenue.

Transfer of Loan

SunTrust may, at any time, sell, transfer or assign the Note, the related
security instrument and any related loan documents, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement (the “Securities”). 
SunTrust may forward to each purchaser, transferee, assignee, servicer,
participant, or investor in such Securities or any Rating Agency (as hereinafter
defined)

 

{30048034;1}630106 (03/14) (FL)

Page 5 of 8

 

 

--------------------------------------------------------------------------------

 

rating such Securities (collectively, the “Investor”) and each prospective
Investor, all documents and information which SunTrust now has or may hereafter
acquire relating to the Borrower, any loan to Borrower, any guarantor or the
property, whether furnished by Borrower, any guarantor or otherwise, as SunTrust
determines necessary or desirable.  The term “Rating Agency” shall mean each
statistical rating agency that has assigned a rating to the Securities.

Confidentiality

SunTrust agrees not to disclose or use any Confidential Information (as
hereinafter defined) provided to SunTrust except in connection with the
indebtedness owed by Borrower as evidenced, inter alia, by that certain: (i)
Commercial Note from Borrower and payable to Bank in the principal amount of
$15,000,000.00; and (ii) Agreement to Commercial Note between SunTrust and
Borrower (collectively, the “Transaction”).  SunTrust agrees to take normal and
commercially reasonable precautions to maintain the confidentiality and prevent
the unauthorized use of the Confidential Information.  Confidential Information
may be disclosed to (i) SunTrust's legal counsel and other third party advisors
(collectively, “Advisors”), (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to enforce any remedy
hereunder or under any of the documents executed and delivered by any Obligor to
SunTrust (collectively, the “Loan Documents”) or in connection with any suit,
action or proceeding relating to the this Agreement, any other Loan Document or
the Transaction or the enforcement of its rights hereunder or thereunder, or
(vi) with the written consent of the Borrower.  Any individual or entity
obligated to abide by the confidentiality and non-use provisions of this section
shall be considered to have complied with such obligations to do so if such
individual or entity has exercised normal and commercially reasonable
precautions, but in no event less than those precautions that it uses to protect
its own confidential and proprietary information of similar importance.  In any
event, SunTrust shall be responsible for any breach of this Section by it or any
of its Advisors.

If SunTrust is compelled or desires to disclose any of the Confidential
Information pursuant to clause (ii), above (“Disclosure Action”), SunTrust will
provide Borrower with prompt written notice (to the extent legally permitted) of
each such Disclosure Action so that Borrower may (at its expense) seek an
appropriate protective order or other appropriate remedy and/or waive SunTrust’s
compliance with the provisions of this section.  In addition, if requested by
Borrower, SunTrust shall assist Borrower at Borrower's expense in obtaining a
protective order and taking other legally available steps to resist or narrow
any Disclosure Action falling within clause (ii) above.  In the event that a
protective order or other remedy is not obtained promptly, SunTrust may furnish
that portion (and only that portion) of the Confidential Information which, in
the opinion of the SunTrust’s counsel, SunTrust is legally required to disclose
and will otherwise exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded any such Confidential Information so
disclosed.

For purposes of this Section, “Confidential Information” means all non-public,
confidential or proprietary information of any Obligor and their respective
affiliates, which is identified in writing as such, in any form; and shall
include any notes, analyses, compilations, reports, forecasts, studies, samples,
data, statistics, summaries, interpretations and other materials prepared by or
for SunTrust that contain, are based on, or otherwise reflect or are derived, in
whole or in part, from any of the foregoing.  Notwithstanding the foregoing,
“Confidential Information” shall not include any information that (x) is or
becomes publicly available other than as a result of a breach of this Section,
(y) was within SunTrust’s or its Advisors’ possession on a non-confidential
basis from a source other than an Obligor that is not known by SunTrust or its
Advisors to be subject to any obligation of confidentiality to any Obligor, or
(z) was developed independently by SunTrust or its Advisors without any
reference to or use of the Confidential Information.  

By signing below under seal, the Borrower agrees to the terms of this Note and
the disbursement of proceeds as described in the Disbursements and Charges
Summary form provided in connection with this transaction.

 

 

 

 

Health Plan Intermediaries Holdings, LLC

 

 

 

 

 

 

 

 

 

 

By:

 Health Insurance Innovations, Inc.,

 

    

 

 

 

A Delaware corporation,

 

 

 

 

 

Managing Member

 

 

 

 

 

By:

 \s\ Dirk A. Montgomery

 

 

 

 

Dirk A. Montgomery,

 

 

 

 

Executive Vice President and Chief Financial Officer




 

{30048034;1}630106 (03/14) (FL)

Page 6 of 8

 

 

--------------------------------------------------------------------------------

 

 

  [g201503181738246976620.jpg]

Addendum A To Note

LIBOR Index Rate (104)

SECTION 1

Definitions. As used in this Addendum, the following terms shall have the
meanings set forth below:

“Bank” shall mean SunTrust Bank and its successors and assigns.

“Borrower” shall collectively and individually refer to the maker of the
attached note dated December 15, 2014 (“Note”).  The terms of this Addendum are
hereby incorporated into the Note and in the event of any conflict between the
terms of the Note and the terms of this Addendum, the terms of this Addendum
shall control.

“Business Day” shall mean, with respect to Interest Periods applicable to the
LIBOR Rate, a day on which the Bank is open for business and on which dealings
in U.S. dollar deposits are carried on in the London Inter-Bank Market.

“Interest Period” shall mean a period of one (1) month, provided that (i) the
initial Interest Period may be less than one month, depending on the initial
funding date and (ii) no Interest Period shall extend beyond the maturity date
of the Note.

“Interest Rate Determination Date” shall mean the date the Note is initially
funded and the first Business Day of each calendar month thereafter.

“LIBOR Rate” shall mean that rate per annum effective on any Interest Rate
Determination Date which is equal to the quotient of:

(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Reuters reporting
service, or such similar service as determined by the Bank, that displays ICE
Benchmark Administration (“ICE”) (or any successor thereto if ICE is no longer
making a London Interbank Offered Rate available) interest settlement rates for
deposits in U.S. Dollars, as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the Interest Rate Determination Date; provided, that if
no such offered rate appears on such page, the rate used for such Interest
Period will be the per annum rate of interest determined by the Bank to be the
rate at which U.S. dollar deposits for the Interest Period, are offered to the
Bank in the London Inter-Bank Market as of 11:00 A.M. (London, England time), on
the day which is two (2) Business Days prior to the Interest Rate Determination
Date, divided by

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Bank is subject with respect to any LIBOR loan pursuant to regulations
issued by the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D).  This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Prime Rate” shall mean the publicly announced prime lending rate of the Bank
from time to time in effect, which rate may not be the lowest or best lending
rate made available by the Bank or, if the Note is governed by Subtitle 10 of
Title 12 of the Commercial Law Article of the Annotated Code of Maryland, “Prime
Rate” shall mean the Wall Street Journal Prime Rate, which is the Prime Rate
published in the “Money Rates” section of the Wall Street Journal from time to
time.

SECTION 2

Interest. The Borrower shall pay interest upon the unpaid principal balance of
the Note at the LIBOR Rate plus the margin provided in the Note.  Interest shall
be due and payable as provided in the Note and shall be calculated as described
in the Note.  The interest rate shall remain fixed during each month based upon
the interest rate established pursuant to this Addendum on the applicable
Interest Rate Determination Date.

 

{30048034;1}630106 (03/14) (FL)

Page 7 of 8

 

 

--------------------------------------------------------------------------------

 

SECTION 3

Additional Costs. In the event that any applicable law or regulation or the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (i) shall change the basis of taxation of payments to the Bank of
any amounts payable by the Borrower hereunder (other than taxes imposed on the
overall net income of the Bank) or (ii) shall impose, modify or deem applicable
any reserve, special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by the Bank, or (iii) shall
impose any other condition with respect to the Note, and the result of any of
the foregoing is to increase the cost to the Bank of making or maintaining the
Note or to reduce any amount receivable by the Bank hereunder, and the Bank
determines that such increased costs or reduction in amount receivable was
attributable to the LIBOR Rate basis used to establish the interest rate
hereunder, then the Borrower shall from time to time, upon demand by the Bank,
pay to the Bank additional amounts sufficient to compensate the Bank for such
increased costs (the “Additional Costs”).  A detailed statement as to the amount
of such Additional Costs, prepared in good faith and submitted to the Borrower
by the Bank, shall be conclusive and binding in the absence of manifest error.

SECTION 4

Unavailability Of Dollar Deposits. If the Bank determines in its sole discretion
at any time (the “Determination Date”) that it can no longer make, fund or
maintain LIBOR based loans for any reason, including without limitation
illegality, or the LIBOR Rate cannot be ascertained or does not accurately
reflect the Bank's cost of funds, or the Bank would be subject to Additional
Costs that cannot be recovered from the Borrower, then the Bank will notify the
Borrower and thereafter will have no obligation to make, fund or maintain LIBOR
based loans.  Upon such Determination Date the Note will be converted to a
variable rate loan based upon the Prime Rate.  Thereafter the interest rate on
the Note shall adjust simultaneously with any fluctuation in the Prime Rate.

 

 

Health Plan Intermediaries Holdings, LLC

 

 

 

 

 

 

By:

Health Insurance Innovations, Inc.,

 

 

 

A Delaware corporation,

 

 

 

Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 \s\ Dirk A. Montgomery

 

 

 

Dirk A. Montgomery,

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

{30048034;1}630106 (03/14) (FL)

Page 8 of 8

 

 